Citation Nr: 1639678	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-38 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to August 2004.  He died in December 2007.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was previously before the Board in December 2012 and May 2014, at which time it was remanded to obtain pertinent treatment records and medical opinions regarding the likely cause of the Veteran's death.  Review of the record shows substantial compliance with the remand directives, and thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

In May 2016, the Board obtained an opinion from a Veterans Health Administration (VHA) specialist.

In the Board's December 2012 remand, the Board referred to the Agency of Original Jurisdiction (AOJ) the matter of the appellant's "entitlement to pension with special monthly pension benefits under aid and attendance or housebound benefits," which was raised by way of an August 2012 Statement of Accredited Representation In Appealed Case (VA Form 1-646).  Additionally, in March 2014, VA received the appellant's Application for Burial Benefits (VA Form 21-530).  Review of the record shows that these matters have not yet been adjudicated by the AOJ; thus, the Board does not have jurisdiction over them and they are referred for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  The Veteran's official Certificate of Death indicates that the cause of the Veteran's death was cardiac tamponade due to (or as a consequence of) pulmonary embolism status post embolectomy due to (or as a consequence of) deep vein thrombosis (DVT); pulmonary edema was a significant condition that contributed to death, but did not result in the underlying cause.  

2.  The conditions that are listed on the official Certificate of Death were not incurred in service, may not be presumed to have been incurred in service, and were not otherwise the result of the Veteran's period of active service.

3.  At the time of the Veteran's death, service connection was in effect for status post anterior cruciate ligament (ACL) reconstruction and partial lateral meniscectomy of the left knee, status post left parotidectomy, and pseudofolliculitis barbae (PFB).

4.  The Veteran's service-connected disabilities, separately or in the aggregate, did not cause his death, contributed substantially or materially to cause his death, or aid or lend assistance to the production of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the United States Court of Appeals for Veterans Claims held that proper notice for Dependency and Indemnity Compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition that is not yet service connected.  In this case, the appellant was provided notice in a January 2008 letter.  Although the letter does not state the conditions for which the Veteran was service connected at the time of his death, the appellant has shown that she is aware of the disabilities for which the Veteran was service-connected at the time of his death, and thus, the Board finds that the error is not prejudicial.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist in the development of the claim.  Pursuant to this duty, VA associated with the claims file the Veteran's VA treatment records, service treatment records (STRs), and pertinent private treatment records.  Additionally, VA obtained a medical opinion to determine the likely cause of the Veteran's death. 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2009).  

The Board finds that no further notice or assistance to the appellant is required for a fair adjudication of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for the Cause of the Veteran's Death

DIC is available to a surviving child who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).  Service connection for the cause of the Veteran's death may be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (2015).

A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain chronic diseases, including cardiovascular-renal disease, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service. 3 8 C.F.R. § 3.307(a).  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  "Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.

Here, the appellant is seeking service connection for the cause of the Veteran's death.  The official Certificate of Death lists "cardiac tamponade due to (or as a consequence of) pulmonary embolism status post embolectomy due to (or as a consequence of) DVT" as the cause of the Veteran's death.  "Pulmonary edema" is listed as a significant condition that contributed to death but did not result in the underlying cause.  At the time of his death, service connection was in effect for status post ACL reconstruction and partial lateral meniscectomy of the left knee, status post left parotidectomy, and PFB.

In her October 2009 substantive appeal (VA Form 9), the appellant asserted that the Veteran's death is directly related to his period of active service because he died three years after he was discharged from service, he was treated for DVT during that three-year period, and DVT was an ongoing issue.

The Veteran's STRs are silent for any reports or symptoms concerning cardiac tamponade, pulmonary embolism, or DVT, and the evidence does not show that the Veteran had a cardiovascular disability that had its onset within one year of his discharge from active service.

Review of the claims file reveals that the Veteran underwent a left parotidectomy in August 1989; he underwent a revision left parotidectomy in March 2004; and he underwent left ACL reconstruction and left partial lateral meniscectomy in October 2004.

Medical treatment records from the Langley Air Force Base Medical Center (Langley) show that beginning in March 2006, the Veteran was evaluated for a questionable nodule on the left lower lobe of his lung.  At that time, it was noted that the Veteran had exertional dyspnea for two months.

In March 2006, a private physician documented the Veteran's report that he experienced breathlessness during his final in-service fitness test, but that it resolved.  He noticed the same feeling upon exercising for about one week after that event.  During the summer prior to the March 2006 evaluation, the Veteran felt breathless and had tightness in his chest after an airplane ride.

Records dated from May 2006 show that the Veteran was treated for pulmonary embolism, left leg DVT, and pulmonary hypertension.  He eventually underwent surgery to remove a large pulmonary embolus.  In November 2006, a clinician at Langley reported that the Veteran had a history of pulmonary embolism due to DVT and opined that "[i]t is likely that DVT was due to recent knee surgery only."

An autopsy was conducted in December 2007 shortly after the Veteran's death.  The autopsy report notes that the Veteran had a history of pulmonary embolism that required inferior vena cava (IVC) filter placement, but notwithstanding this treatment, he developed a new episode of pulmonary embolism for which he underwent thromboendarterectomy, and he presented with chest pain and had cardiopulmonary arrest one week after that surgical procedure.

In April 2013, a VA examiner opined that it is less likely than not that the Veteran's cause of death (identified as cardiac tamponade due to pulmonary embolism due to DVT) was causally or etiologically related to his period of active service, to include as a complication of his August 1989, March 2004, and October 2004 surgeries.  The examiner reasoned that the Veteran retired from service in August 2004, and as per a cardiologist's March 2006 note, he was very active.  Additionally, he traveled long distances, but never had leg swelling or phlebitis, and he recovered, was doing fine, and worked as a contractor following his October 2004 knee surgery.  Further, with regard to the May 2006 note that the Veteran felt short of breath once when getting off an airplane, an April 2006 cardiac catheterization work up revealed normal coronary artery, but pulmonary hypertension was shown.  After pulmonary embolism was diagnosed in May 2006, an IVC filter was inserted.

The examiner noted that cardiac tamponade is less likely as not caused by pulmonary embolism since the conditions involve two separate areas.  More specifically, "pulmonary embolism is inside . . . [a] vessel pulmonary artery and pericardial effusion/tamponade is in a cavity between pericardial spaces."  In addition, it is less likely as not that cardiac tamponade was caused by DVT.  The examiner also opined that it is less likely as not that the Veteran's DVT was an early manifestation of his death because the Veteran had an IVC filter.

With regard to the Veteran's service-connected disabilities, the examiner reported that the Veteran had left knee surgery in 2004 and was working, in good shape, and asymptomatic until 2006.  Thus, it is less likely as not that his service-connected left knee disability, residuals of parotidectomy, and skin disability contributed to, caused, or aggravated problems that caused the Veteran's death.

In December 2015, after reviewing the Veteran's autopsy report, the April 2013 examiner provided a similar opinion.  The examiner explained that the autopsy confirmed that the Veteran's death was from fresh organizing hemopericardium (maybe severe pulmonary edema and congestion as well) associated with multifocal hemorrhage from small vessels from the epicardial surface and vasa vasorum of the great vessels/acute and chronic inflammation of the epicardial surface.  The examiner noted that no pulmonary embolism was found and the recent pulmonary thromboendarterectomy was intact.  In addition, DVT was not found and the IVC filter was intact, which eliminates the possibility that the Veteran's service-connected disabilities remotely contributed to his death or that aggravation of these service-connected disabilities contributed to his death.
In May 2016, a VHA specialist noted the Veteran's 2005 report of shortness of breath and chest tightness could have been an early sign of the development of pulmonary hypertension, the cause of which is unknown in many cases.  The specialist noted that there is a known and well documented association between DVT and pulmonary emboli, and knee surgery (especially knee replacement surgery) is a known risk factor for DVT.  However, upon considering whether the Veteran's October 2004 knee surgery is etiologically related to his DVT, the specialist opined that the 2004 surgery was unrelated to the large clot found in 2006.  In support of this opinion, the specialist noted that the Veteran remained active (mobile) after the procedure and it is unlikely that the clot would form after such a long time period.  She reported that it is less likely that the DVT occurred as a result of the left knee surgery in 2004 because the Veteran developed DVT two years after his surgery and he was active an in a good state of health prior to 2006.  Overall, the specialist opined that it is less likely that the Veteran's death was due to his active military service, noting that "[t]he fact that the [Veteran] had thrombus formation well after the surgery, and continued to have pulmonary emboli after placement of the [IVC] filter, suggests that the [Veteran] was in a hypercoagulable state unrelated to the original knee procedure."

The Board finds that the May 2016 opinion is adequate because the VHA specialist considered the Veteran's relevant medical history, provided a sufficiently detailed description of the circumstances surrounding his death, and provided analysis to support her opinion concerning the cause of the Veteran's death.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The Board acknowledges the November 2006 clinical report that "[i]t is likely that DVT was due to recent knee surgery only," but finds that this opinion is not adequate because it is unsupported by rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and neither a VA medical examination report nor a private medical opinion is entitled to any weight if it contains only data and conclusions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (noting that "the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

Overall, there is no competent and adequate evidence of record that establishes that a service-connected condition or a condition of service origin was the principal or contributory cause of his death.  To this point, the Board notes that the appellant is not competent to opine as to the cause of the Veteran's death or diseases processes that may have resulted in the Veteran's death.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge); Jandreau, 492 F.3d at 1376-77.  Whether his death may be attributed to service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; see also Jandreau, 492 F.3d at n.4.

Thus, in light of the foregoing, the Board finds that the evidence fails to show that the Veteran's cardiac tamponade, pulmonary embolism, or DVT were conditions of service origin, or that his service-connected left knee disability, residuals of parotidectomy, and skin disability were the principal or contributory causes of the Veteran's death.  See 38 C.F.R. § 3.303.  Accordingly, the Board also finds that his death was not caused by a disability that is related to his period of active service, and the appellant's claim for service connection for the cause of the Veteran's death cannot be granted.  38 C.F.R. § 3.312.


ORDER

Service connection for the cause of the Veteran's death is denied.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


